DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/26/2022 has been entered.
 
Priority
The present application was filed as a proper National Stage (371) entry of PCT Application No. PCT/FR2015/052778, filed 10/16/2015. Acknowledgment is also made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d) to Application No. 1459996, filed on 10/17/2014 in France.

Status of the Claims
Claims 15-21, 23, 26-34, 38 and 39 are pending; claims 1-14, 22, 24, 25 and 35-37 are canceled; claims 38 and 39 are newly recited; claim 32 is withdrawn. Claims 15-21, 23, 26-31, 33, 34, 38 and 39 are examined below.

Withdrawn Objections/Rejections
The previous objection to claim 17 is withdrawn in response to Applicant’s amendments to the claims.
The previous rejection of claim 22 under 35 U.S.C. 112(d) is withdrawn in response to Applicant’s amendments to the claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to laws of nature/natural phenomena and to abstract ideas without significantly more. 
The U.S. Patent and Trademark Office recently published revised guidance on the application of § 101 (see MPEP at 2106). Under that guidance, in determining what concept the claim is “directed to,” we first look to whether the claim recites:
(1)    any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes); and

(2)    additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)-(h)).

Step 2A, Prong 1
The claim(s) recite(s) “predicting the susceptibility of an at-risk patient for developing or redeveloping Clostridium difficile infection”, see the independent claim (claim 16) also reciting “comparing the measured level of IgA antibody directed against toxin B of Clostridium difficile to a reference value wherein a level below the reference value indicates” increased risk of developing or redeveloping C. difficile infection. 
	The natural relationship to which the claims are directed (i.e., the relation between IgA to toxin B of C. diff and development/redevelopment of C. difficile) is a law of nature. Similar concepts have been held by the courts to constitute law of nature/ natural phenomena, as in the identification of a correlation between the presence of a marker in a bodily sample (such as blood or plasma) and cardiovascular disease risk in Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1361, 123 USPQ2d 1081, 1087 (Fed. Cir. 2017). In Mayo, the Supreme Court found that a claim was directed to a natural law, where the claim required administering a drug and determining the levels of a metabolite following administration, where the level of metabolite was indicative of a need to increase or decrease the dosage of the drug. See Mayo Collaborative Services v. Prometheus Labs., Inc., 566 U.S. 66, 74 (2012). 
The instant claims are similar to those in Mayo as they involve a "relation itself [which] exists in principle apart from any human action" (id. at 77), namely the relationship between the marker IgA to toxin B in a stool or rectal enema sample and the patient’s risk of developing/redeveloping C. difficile.
The correlation between IgA to toxin B and the risk of developing or redeveloping C. difficile is a judicial exception as it exists in principle apart from any human action; the correlation itself therefore cannot form the basis of eligibility.
Additionally, as indicated above, the claims also recite steps of “comparing” the measured IgA level to a “reference value”, the reference value is a value determined by measuring the level of IgA in a control sample (claim 16 and 31). 
Steps of detecting risk of developing/redeveloping infection by comparing IgA level (IgA to toxin B) to a predetermined cutoff/reference value are abstract ideas, namely mental processes/ concepts performed in the human mind (such as a doctor simply thinking about the measured level of IgA in relation to a reference value and making an evaluation, judgment, or opinion). The claims, under their broadest reasonable interpretation, cover performance of identifying risk solely within the human mind, or by a human using pen and paper. Also the act of comparing information regarding a sample to control or reference data represents abstract ideas. 
Similar concepts involving comparing information regarding a sample or test subject to a control or target data have been held to be an "abstract mental process", as in University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 113 USPQ2d 1241 (Fed. Cir. 2014) which involved "comparing BRCA sequences and determining the existence of alterations", the collecting and comparing of known information in Classen, the comparing information regarding a sample or test subject to a control or target data in Ambry and Myriad CAFC, as well as Mayo (which also involved specific numerical cutoff levels).
The recited reference value also constitutes an abstract idea (a cutoff/reference value being itself a mathematical concept).
Step 2A, Prong 2
The above discussed steps of predicting an at-risk patient’s risk of developing or redeveloping C. difficile infection and “comparing” the measured IgA to a reference value are insufficient to integrate into a practical application because steps corresponding to mental activity/judicial exceptions, which could be performed in a practitioner’s head, are insufficient to constitute a practical application. In this case, indicating one’s risk (correlating the marker with one’s risk of developing or redeveloping C. diff) and comparing numerical values, represent judicial exceptions and not a practical application thereof.
Independent claim 16 further comprises the steps of the method of claim 15, namely “obtaining an acidic reaction mixture produced by pretreating, for 30 seconds to 2 minutes, a stool sample or rectal enema sample…with an acidic sample treatment buffer having a pH between 1.5 and 3, and measuring the level of IgA antibody directed against toxin B of Clostridium difficile”, wherein the measuring is done by immunoassay comprising “contacting the acidic reaction mixture with one or more binding partners to obtain bound IgA antibody and (ii) detecting the level of the bound IgA”.
Such steps of performing an immunoassay in order to detect the level of at least one IgA to toxin B in a stool sample or rectal enema sample are insufficient to integrate the judicial exception(s) because the purpose is merely to obtain data. Such steps performed in order to obtain the data do not go beyond insignificant pre-solution activity, i.e., a mere data gathering step necessary to use the correlation/abstract ideas (MPEP 2106.05(g)). Furthermore, the steps of measuring the at least one IgA are recited at a high level of generality and are not tied, for example, to any particular machine or apparatus (see e.g., the claims recite performing an immunoassay). 
While dependent claim 17 does further recite “treating the patient that has an increased risk of developing or redeveloping” infection, namely by any of administering antibiotic therapy, isolating a patient, administering immunosuppressant treatment the patient at a postponed time to avoid Clostridium difficile infection, administering immunotherapy or vaccinating the patient, and as such does amount to a practical application of the judicial exception, it is noted that these limitations are not recited at claim 16 (as such claim 16 still lacks integration into practical application). 
For these reasons, with respect to claim 16 the judicial exceptions are not integrated into a practical application. 
ELIGIBILITY STEP 2B: WHETHER THE ADDITIONAL ELEMENTS CONTRIBUTE AN "INVENTIVE CONCEPT"
	The additional elements of the claims (those recited in addition to the recited limitations considered to be judicial exceptions), including determining the level of at least one IgA to toxin B in a stool sample or rectal enema sample by pre-treating the sample with an acidic buffer with a pH between 1.5 and 3 for the recited duration, and measuring the level of the at least one IgA by immunoassay wherein the acidic reaction mixture is contacted with one or more binding partners to obtain bound IgA antibody, detecting the bound level, do not adding significantly more to the judicial exception(s) for the following reasons. 
The claimed step of measuring IgA in stool sample is recited at a high level of generality and is not limited, for example, to any specific testing technique. Further the recited immunoassay steps include no particular or specific antibody/reagent which could amount to an unconventional reagent/component, or something that amounts to activity that goes beyond what was routinely used for detection. Applicant’s originally filed specification acknowledges at page 7 that immunoassays for anti-toxin B IgA are widely known by those skilled in the art. Given that antibody-based measurements for IgA against toxin of C. diff were predominant in the clinical assay art and were also in routine use for determining IgA, particularly IgA to toxins A and B, the requirement of the claim to determine IgA to toxin B by immunoassay does not go beyond routine/conventional activity and fails to impose meaningful limits on the claim scope. 
	Additionally, the prior art evidence supports that it was well-understood, routine and conventional in the assay art to determine antibodies to toxins of C. Diff by immunoassay. See for example Leav et al., Serum anti-toxin B antibody correlates with protection from recurrent Clostridium difficile infection (CDI), Vaccine, 28, (2010), p. 965-969, who teach ELISA to detect antibodies to toxin A and B (abstract and page 966, 2.2) (cited previously). See also Warny et al., Human Antibody Response to Clostridium difficile Toxin A in Relation to Clinical Course of Infection, Infection and Immunity, 62(2), (1994), p. 384-389 (IDS entered 07/27/2017) (see below cited in more detail under 35 U.S.C. 103) teach measuring IgA to toxin (toxin A) in stool samples (abstract and page 385, col. 1 to col. 2), and Johnson et al., Selective Neutralization of Bacterial Enterotoxin by Serum Immunoglobulin A in Response to Mucosal Disease, Infection and Immunity, 63(8), (1995), p. 3166-3173, teaching immunoassay for toxin specific IgA (page 3167, col. 2). Leav et al. particularly recognized anti-toxin B as an important and predictive marker for redevelopment of C. diff (see page 968, col. 2, para 2), and support it was routine at the time to detect these markers.
In view of the above evidence, the claimed immunoassay/measuring steps of detecting IgA in a sample, such as a stool sample, to C. diff specific toxin using an antibodies does not add any feature that is more than well-understood, purely conventional, or routine in the field of diagnostics and biochemical assay methodologies. 
When recited at this high level of generality, there is no meaningful limitation, such as a particular or unconventional machine or a transformation of a particular article, in this step that distinguishes it from well-understood, routine, and conventional data gathering activity engaged in by scientists prior to applicant’s invention, and at the time the application was filed, e.g., the routine and conventional techniques of detecting a protein using an antibody to that protein. See also MPEP 2106.05(g).
See also as cited in detail further below, Wengler et al. D10219741A1 (published in 2003), it was well known in the assay art at the time to further pre-treat a stool sample using acidic pH buffer (see buffer at pH 2.5, see para [0025]). Further, with regard to target analyte that is IgA antibody, see also Amano, US 5,073,485, which also supports it was routine in the assay art at the time to perform assay for analyte such as IgA at acidic pH (carrying out reaction with respect to a first binding agent under acidic pH in order to provide a simple and efficient immunoassay, to detect reagent, even when present at high concentration, without a need for further dilution (see col. 1, lines 59-63, col. 2, lines 12-16, col. 5, lines 34-42).
 As indicated previously and above, others in the assay art prior to the claimed invention had previously measured/been measuring toxin specific IgA, particularly toxin B specific IgA (Leav) by immunoassay. Even further as indicated above, it was routine and conventional in the assay art to detect analytes in biological samples, such as stool, see for example as indicated above, detecting toxin specific IgA in stool samples (Warny et al., cited in more detail further below, and also Wengler et al.), further to perform such assay under acidic conditions.
Although the reference value itself, and the comparison of measured data (such as the measured IgA) to said predetermined reference value, represents a judicial exception (as discussed in detail previously above), it is further noted that such activity was also routinely performed by those in the field when testing a sample. It was routine and conventional in the clinical assay art to compare a marker level to a reference value obtained by performing an immunoassay on a control sample, see as is evidenced by the cited art detailed below (see under 35 U.S.C. 103, specifically referring to Amano et al., Warny et al., and also Goesslin et al.). Steps relating to the use of a reference value/measuring in a control sample the target analyte, are well-understood and are routinely taken by those in the field/the assay art to perform testing of a sample.
	As a result, the additionally recited elements of the claims, when considered alone or in combination, are insufficient to add significantly more for the reasons as indicated above. The additional steps also fail to effect a transformation or reduction of a particular article into a different state or thing, nor do they involve the use of a particular machine. For all these reasons, the rejection of claim 16 under 35 U.S.C. 101 is maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, 16, 23, 26-31, 33, 34, 38 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Leav et al., Serum anti-toxin B antibody correlates with protection from recurrent Clostridium difficile infection (CDI), Vaccine, 28, (2010), p. 965-969 (cited previously) in view of Warny et al., Human Antibody Response to Clostridium difficile Toxin A in Relation to Clinical Course of Infection, Infection and Immunity, 62(2), (1994), p. 384-389 (IDS entered 07/27/2017), Goesslin et al., US PG Pub No. 2003/0219835A1, Wengler et al., DE10219741A1 (English translation via Google Patents), Amano et al., US Patent No. 5,073,485 and Lakner et al., US PG Pub No. 2005/0042675A1. 
Leav et al. teach lower concentrations of neutralizing anti-toxin B and anti-toxin A antibody in subjects were associated with recurring C. difficile infection (abstract, lower levels than compared to those who did not suffer relapse). Leav specifically concluded that lower concentration serum anti-toxin B antibodies are associated with, and are predictive of, recurring infection (see page 968, col. 2, para 2). Leav indicate that a protective antibody response to toxin B is important in preventing recurrence (also page 968, col. 2).
Although Leav correlates relapsing/recurring C. difficile infection with antibodies to C. difficile produced toxin (anti-toxin A and anti-toxin B as associated with relapsing infection); Leav fails to teach detection of anti-toxin B IgA (IgA to toxin B of C. difficile) in a stool sample or rectal enema sample, and fails to teach comparing the measured level to a reference value wherein level below the reference indicates increased risk of developing or redeveloping C. difficile. Leav et al. also fails to teach pre-treating stool sample with an acidic sample treatment buffer for 30 seconds to two minutes, the buffer having a pH between 1.5 and 3 before performing the immunoassay, the method comprising no neutralization step. 
Warny et al. is similar in that Warny teach methods using an immunoassay (ELISA) to detect and measure the level of fecal toxin specific IgA (IgA in stool sample) from a patient, Warny teach defective antibody response (low IgA as compared to those with protective benefit, no relapse) to toxin (specifically toxin A) correlates with relapsing and prolonged infection, see abstract, page 385, end of col. 1 and col. 2, para 3, and page 388, col. 1, last para (higher levels detected in those who suffered only a single episode, while those with relapsing infection had titers comparable to control levels, wherein control levels were from healthy volunteers, see abstract, see also page 385, col. 1, para 4 regarding control subjects). See for example, page 386, col. 2, last paragraph, fecal IgA levels significantly lower than those without a relapse were found in patients with relapsing infection (comparison to those without a relapse).
Regarding the ELISA of Warny et al., see page 385, col. 2, para 3, Warny et al. teach microtiter plates coated with toxin A, Warny teach measuring IgA by contacting prepared sample with binding partner (toxin A) to obtain bound IgA, and detected the level of the bound IgA antibody (peroxidase labeled detector antibody).
The patients of Warny were selected on the basis of their having diarrhea, the presence of toxin A-producing C. difficile strain in their stools, and a positive fecal cytotoxin test (see page 384, end of col. 1 to col. 2). Given broadest reasonable interpretation, the samples obtained in Warny are samples obtained from “at risk patients”, considering any patient could succumb to the infection (all patients would be at risk of infection). Further, see Warny teach subjects that were hospitalized or seen at the hospital (see page 384, col. 2, para 1, a factor putting subjects at risk), patients who were treated with antibiotics (page 384, col. 2, para 1 a factor putting them at risk), and also subjects with weakened immune systems (page 384 end of col. 2, to page 384, col. 1, para 1, another factor that puts subjects at risk), thereby also addressing at-risk subjects. 
Regarding claims 15 and 16, it was well known in the diagnostic/predictive assay art at the time of the claimed invention to select an appropriate reference value/concentration in order to distinguish two populations, such as those having or at risk of a particular diagnosis from those not having or not at risk of a particular diagnosis. See for example Warny cited previously above is one example in the assay art, Warny relies on healthy control subjects for making comparisons. However, see also Gosselin et al. is an example in the assay art teaching methods comprising determining a likelihood (risk) diagnosis (para [0046]), Gosselin teach calculating cutoff values using two different populations, those known to be positive and those known to be negative (paras[0050]-[0054]). See for example at para [0061] Gosselin teach comparing quantitative levels with a defined cutoff value as cited above in order to assign if the quantitative level meets a condition established by the cutoff value.
Wengler et al., consistent with Warny, also teach methods for the pretreatment of stool samples (to prepare stool sample for immunoassay), specifically the method of Wengler teaches dissociation of bonds including endogenous antibodies present in the sample (see e.g., abstract, for cleaving bonds between H.pylori antigens and endogenous antibodies). See for example at para [0025] Wengler’s pretreatment of stool differs from Warny in that Wengler teach pretreatment of stool samples with glycine buffer at a pH of 2.5, vortexing sample in this dissociation buffer (acidic pretreatment buffer), centrifuging and transferring the supernatant to a Tris Buffer at pH 8.5, this suspension thereafter ready for immune-enzymatic assay.
Amano et al. teach immunoassay methods comprising reaction of a material to be measured (analyte) with immobilized reagent and a labeled reagent, wherein the assay reaction is effectively carried out at acidic pH (pH 2-4.5, see abstract, col. 1, lines 26-47, col. 4, lines 13-38 and liens 44-52). See specifically col. 5, lines 10-43, Amano teach immunoassays performed according to their methods (under low pH conditions) are capable of detecting or determining materials even at high concentration, that such immunoassay can be performed at high concentration without the need for dilution (as simple and convenient immunoassay methods). See Amano disclose the low pH acid methods as suitable for detection of materials (analytes) including antibody such as IgA (see col. 1, lines 59-63, col. 2, lines 12-16, col. 5, lines 34-42). See at col. 2, lines 12-16, Amano indicate IgA as a preferred analyte which is considered an analyte that requires dilution. In particular, for more detail see the Examples of Amano, for example see Example 1 where Amano teach the first reagent of the immunoassay (glass coated beads) is reacted with sample under acidic reaction conditions (i.e., buffer II, pH 4), beads then washed and reacted with labeled immunoassay reagent under (see a reagent that is a buffer A, pH 7.3) (see Example 1 at cols. 5-7). Amano does not teach however, specifically adding a neutralizing solution, rather Amano is merely relying on a reagent buffer (referred to as Buffer A) that has a pH of 7.3.
Lakner et al. is similar to Wengler (see discussed in detail above) in that Lakner also teach preparation of a stool sample by vortexing the stool sample in a buffer solution. Lakner teach (e.g., para [0036]) vortexing the stool sample in the buffer to suspend the stool, see suspended in the solution by vortexing for 30 seconds (the time to vortex is the time sample is incubated with the buffer), prior to the separation (centrifugation).
It would have been prima facie obvious to one having ordinarily skill in the art at the time that the claimed invention was effectively filed to have modified the teaching of Leav et al., (teaching low serum anti-toxin B antibodies as predictive of C. difficile infection recurrence) in order to have specifically performed the immunoassay to detect fecal (stool sample) anti-toxin B IgA as an indicator predictive of risk of relapse of infection (modified to measure IgA marker in stool sample for predicting risk of redeveloping infection). 
Specifically, it was well known in the art at the time that lower level neutralizing antibody response to the two main toxins (art recognized toxin A and B) was known to correlate with relapsing infection, it was known in the art that this was because those having neutralizing antibody response (those producing antibodies to the toxins) were recognized as having a protective response to the infection, and were less likely (less at risk) to experience relapse (Leav, and also Warny). Further, as indicated by Leav, antibodies to toxin B were considered protective and predictive regarding a patient’s risk of recurrence of infection (Leav). 
Although serum was one known sample for detecting antibody response to the infectious toxins, the prior art also recognized detection was able/known to be performed in fecal samples (stool sample). Specifically, the art recognized IgA to toxin associated with C. difficile was detectable and indicative of infection relapse in stool samples, see specifically Warny et al. teaching IgA to toxin A detected in fecal samples and teaching that low level IgA correlated/associated with risk of relapse of infection. 
Therefore, based on this knowledge in the art at the time, the modification to detect IgA in stool rather than serum would be a simple substitution of one art recognized sample exhibiting the IgA related to risk of recurrence of infection for another, one of ordinary skill having a reasonable expectation of success applying this substitution because already Warny et al. demonstrated in the art, the ability to correlate IgA to toxin present in a sample with a patient’s relapsing infection.
It would have been prima facie obvious to have modified Leav et al. in order to detect fecal anti-toxin IgA, particularly fecal antitoxin B IgA, according to the technique of Warny because IgA against toxin B was also art recognized as protective and predictive (Leav) of relapsing infection, and further it would have been an obvious matter to try (to try detecting IgA to toxin B in fecal samples), specifically choosing from a finite number of identified predictable solutions. Specifically the prior art recognized the problem of relapsing C. difficile infection in those patients exhibiting a low antibody response to toxins A and B; also the prior art recognized that there had been a finite number of identified predictable solutions to this problem, namely the prior art recognized detection of antibodies (e.g., IgA to toxin A (see the technique of Warny) or antibodies against toxins A and B (Leav)), see each of the prior art solutions recognized as being capable of identifying those patients at risk of relapse/recurring infection (i.e. the art recognized generally, that those with low antibody response to these specific toxins are not exhibiting protection from relapse, Leav and Warny). There is a finite list of art recognized C. difficile related toxins that elicit antibodies (toxin A and toxin B). As such, and since it was already known that toxin B antibodies are strongly protective and predictive (Leav, as discussed above), it would have been obvious to have similarly tried to detect these antibodies in a stool samples (similar to Warny detecting anti-toxin A IgA). 
One having ordinary skill in the art, pursuing the finite possibilities (IgA to toxin A and/or B) would have reasonably expected success since it was already known that antibody to toxins A and B were present in subjects at detectable levels and in levels that correlated with prediction of risk of relapse (Leav), and further the skilled artisan would have expected success detecting IgA to toxin B, since similarly IgA to toxin A (one of the finite list) was known present and detectable (and in levels that correlate with risk of relapse) in stool (fecal) samples (Warny) (would expect success because IgA to toxin A was already known present and in detectable levels, IgA to toxin B is the same type of target, namely an immunoglobulin A antibody, and considering it was known to also correlate, one would expect success from the modification).
It would have been further obvious to have set a reference value to be a value representative of the level in those who do not suffer relapsing infection (those who do not redevelop infection, thereby indicating increased risk when measured level is below the reference value) as an obvious matter of applying a known technique to a known method. Specifically, the prior art contained the base method (see above, as taught by Leave and Warny), for correlating risk of relapse (redeveloping infection) with toxin specific IgA levels. Further, see as in Goesslin et al., it was well known in the assay art, when establishing predictive reference/cutoff values for distinguishing one population from another, to base one’s reference value on a population/populations representing both possible outcomes, i.e. measuring the marker in those known to be positive and those known to be negative. The ordinarily skilled artisan would have recognized that by performing the assay on those known to have levels that indicate protective status from relapsing infection, and setting a reference value representative of the IgA level in those who are known protected from relapse (those not at risk of relapse), one would predictably determine who is at risk of redeveloping infection based on observing a measured level that is below the level in those with protective IgA levels (a lower than reference level indicate of risk of redeveloping infection as a result of insufficient protective IgA to toxin antibodies). As in Goesslin, one of ordinary skill would have expected (and therefore had a reasonable expectation of success) that by selecting a cutoff value (reference value) based on the two possible outcomes, one would readily be able to assign a likelihood (risk) diagnosis (Goesslin). Further one would have expected success because Goesslin similarly is a method capable of assigning a prediction regarding risk of a diagnostic outcome.
Additionally, when performing the method as taught by the combination of the cited art, detecting anti-toxin B IgA as in Leav, in a stool sample according the method of Warny, it would have been obvious to have applied the stool sample pretreatment techniques as taught by Wengler et al. and Amano et al., specifically to have pretreated the stool sample with an acidic buffer (pH 2.5) because Wengler taught this technique dissociates any potential endogenous complex between targeted antibody and its antigen (thereby making the antibody available for detection, see Wengler), and further to have measured the level of IgA antibody against toxin B present in the acidic reaction mixture by performing immunoassay comprising contact acidic reaction mixture with one or more binding partners to obtain bound IgA, then a step of detecting the level of IgA bound (i.e., to have performed detection as in Wengler, namely contacted the acidic mixture with binding reagent for the targeted IgA, but without a step of neutralization prior to contact with the initial immunoassay reagent), as taught by Amano, in order to provide a simple and convenient immunoassay method that is capable of detecting analyte (IgA), even at high concentration, without a need for further dilution (see, which is taught as an advantage of Amano’s technique, reacting the first reagent under the acidic conditions). In particular, one would be motivated to perform contact with the first reagent under acidic conditions because Amano teach this allows simple and convenient immunoassay, even at high concentrations with the need for dilution (Amano); see Amano first contacting first reagent under acidic conditions, then subsequently detecting the level of bound target by contacting with labeled reagent in a neutral buffer.
The ordinarily skilled artisan would have a reasonable expectation of success because the modifications as indicated above amounts to applying art recognized techniques known for improving immunoassay. 
It would have been prima facie obvious to one having ordinary skill in the art to have arrived at a pretreatment incubation, for example treatment with the acidic buffer and vortexing, prior to the separation step, of at least 30 seconds as in Lakner. In particular, the technique of pre-treating a stool sample was already known to the prior art; the prior art (Wengler) already discovered that pretreatment of stool samples with glycine buffer at a pH of 2.5, vortexing sample in this acidic dissociation buffer (acidic pretreatment buffer), prior to centrifuging and transferring the supernatant, resulted in dissociation of bound endogenous antibody in the stool sample. 
Although Wengler does not disclose how long the specimen is vortexed (an incubation period with the acidic buffer), Applicant is reminded that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105, USPQ 233, 235, (CCPA 1955). See MPEP 2144.05. 
It would have been obvious, when performing the methods as taught by the combination of the cited, relying on the acidic buffer technique of Wengler and Amano for the pretreatment of stool, to have vortexed the stool specimen in the buffer for at least the 30 seconds, as in Lakner et al. In particular, the base technique was known, and further the art taught vortex of a stool sample in the buffer in order to achieve suspension. Further it was known regarding stool and buffer compositions, that vortexing for a duration of 30 seconds was a time sufficient to suspend the solid specimen (Lakner). Lakner supports that the duration of vortex (the time in which the specimen is incubated with the buffer) is a result effective variable, namely a variable which results in the suspension of the solid specimen (the stool). Because the duration (incubation) period is considered to be a result–effective variable, it would have been further obvious to have determined the optimum or workable ranges of said variable, through routine experimentation of experimental conditions. 
Particularly, it would have been obvious to have arrived at a duration of at least 30 seconds (as a period of incubation/vortex) because it was known based on the art at the time (Lakner) that this was a sufficient amount of time to achieve the desired result (suspension, as in Wengler). 
Also, it has been established that in cases where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a case of prima facie obviousness exists. See MPEP 2144.05. In the present case, 30 seconds lies within the claimed duration of the amended claims (see amended claim 15, amended in order to recite a duration of 30 seconds to two minutes).
One having ordinary skill would have a reasonable expectation of success relying on a time of at least 30 seconds (a time which falls within, and thereby addresses, the claimed ranges) because Lakner specifically teach this is a long enough/sufficient period of time for causing stool to suspend in a buffer upon vortex (i.e., incubating for a 30 second vortex period, based on Lakner) is recognized as a sufficient time to suspend the sample for preparation for subsequent detection. As a result, one having ordinary skill would reasonably conclude that a duration minimum of at least 30 seconds would be a sufficient minimum time to achieve the desired goal.
Regarding the claimed limitation “wherein a neutralizing solution is not added to the acidic reaction mixture in the method”; see as discussed above, for the reasons as indicated above it would have been obvious to have relied on the technique of Amano (see the advantages as taught by Amano’s technique). Amano’s technique performs an initial binding reaction under acidic conditions, then subsequently adds another reagent buffer, referred to as Buffer A having a pH of 7.3 and containing additional binding reagent. Amano’s technique is consistent with Applicant’s intended meaning regarding “wherein a neutralizing solution is not added to the acidic reaction mixture in the method”. See at page 11 of Applicant’s originally filed specification recites, “It should be noted that all other buffers used conventionally in an immunoassay, such as washing buffers or reaction buffers, are not neutralizing solutions, since their aim is not to bring the pH of the acidic reaction mixture back up to around 7”. Also see at Applicant’s originally filed specification, the examples, specifically Example 2 (page 16), after sample pre-treatment with the acidic mixture, Applicant reports supernatant is placed in well X1 of the cartridge, after binding under acidic mixture, the acidic mixture is contacted with a buffer which Applicant refers to as a washing buffer, the buffer having a pH of 7.8 (a neutral pH). 
Therefore, although the combination of the cited prior art (referring to the technique of Amano) does teach adding a buffer with a pH of 7.3, the combination is consistent with Applicant’s claimed method. In particular, Applicant’s examples and the specification support and suggest that other buffers (including those that may be neutralizing/have neutral pH) are not considered to be neutralizing buffers. Given Applicant’s specification and examples, the prior art is considered to address the claims because the combination of the prior art, which includes the technique of Amano, contacting the acidic mixture with a subsequent buffer A- is consistent with the claimed method because the combination of the prior art similarly does not add “neutralizing solution” to the acidic mixture in the method (rather the combination of the prior art is, consistent with Applicant’s claimed invention, merely adding another reagent buffer that also happens have a neutral pH). 
Regarding claims 23, 26 and 27, see as cited previously above, the combination of the cited prior art addresses separation by sedimentation (vortexed and first centrifugation, see Wengler) and a supernatant is recovered prior to performing the immunoassay steps. 
Regarding claims 28 and 29, see the cited art above, Wengler teach a pH of 2.5 for sample treatment. Also Amano disclose a pH range of 2-4.5.
Regarding claim 30, the combination of the cited prior art teaches a stool sample (see above). 
Regarding claim 31, see as indicated previously above, it would have been obvious to have measured the level of IgA in a control sample (i.e. to have performed the assay for detecting IgA, by contacted a control sample with binding partner to IgA and detecting the level of bound IgA).
Regarding claim 33, see as indicated above, given broadest reasonable interpretation, any patient is considered “at risk”, in that any patient could succumb to the infection (all patients would be at risk of infection). Nonetheless, see claim 33 further addressed in detail below.
Regarding claim 34, see as discussed previously above (claims 15, 26 and 27), the combination of the cited art addresses separation by sedimentation, recovering supernatant, see the art teaching detection in an acidic mixture (without neutralization).
Regarding new claims 38 and 39, reciting the pretreatment with acidic sample is for 45 seconds to 2 minutes (claim 38), and no more than 4 minutes (claim 39), it would have been obvious for the reasons as discussed in detail previously above, to have optimized experimental conditions by routine experimentation in order to uncover the optimal workable conditions. In particular, it would have been obvious and well within the skill level of the ordinary artisan to have optimized the duration for pre-treatment in acidic conditions in order to uncover the optimal time, thereby arriving at the claimed range(s)/limits, that results in the best recovery and detection of the targeted IgA.

Claims 17, 18 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Leav et al. in view of Warny, Gosselin et al., Wengler et al. and Amano et al., as applies to claims 15 and 16 above, and further in view of John M. Eisenberg Center for Clinical Decisions and Communications Science. Treating and Preventing C-diff Infections: A Review of the Research for Adults and Their Caregivers. 2011 Dec 19. Available from: https://www.ncbi.nlm.nih.gov/books/NBK83986/ (Accessed: 06/25/2020).
The combination of Leav, Warny, Gosselin, Wengler and Amano et al. teach a method substantially as claimed; however, the cited prior art fails to further teach treating the patient that has increased risk of developing or re-developing C. diff by any of administering antibiotic therapy, isolating to avoid infection, postponing immunosuppressant treatment, administering immunotherapy, or vaccinating the patient. 
Eisenberg et al. teach C-diff infection can be prevented by using antibiotics wisely (see page 8), specifically the reference teaches in subjects who require antibiotic(s) to treat an infection caused by bacteria, it is best to use an antibiotic that is made for the specific germ infecting the subject (narrow-spectrum antibiotic), since broad-spectrum antibiotics may also kill germs that protect from C. diff infection (page 8). 
Given that it is known in the art that broad spectrum antibiotics put patients at additional risk of C. diff infection, it would have been further prima facie obvious to have modified the method as taught by the combined cited prior art in order to perform the method for detecting IgA to toxin B on a subject who is in need of an antibiotic, one motivated to do so in order to further assess risk and make an informed decision regarding what antibiotic to prescribe the subject, further to administer a narrow spectrum antibiotic to those who are indicated at high risk based on the method (low IgA to toxin) of infection (no/low protective antibody response). The ordinarily skilled artisan would have a reasonable expectation of success applying the method to assess subjects in need of antibiotic treatment, because it would be expected that knowledge about pre-existing risk due to insufficient/low IgA would assist in making an informed and appropriate decision regarding one’s treatment for another existing infection.
Regarding claim 33, see as cited previously above, Warny teach detection in subjects were subjects including those that were hospitalized or seen at the hospital (see page 384, col. 2, para 1, a factor putting subjects at risk), patients who were treated with antibiotics (page 384, col. 2, para 1 a factor putting them at risk), and also subjects with weakened immune systems (page 384 end of col. 2, to page 384, col. 1, para 1, another factor that puts subjects at risk), thereby also addressing at-risk subjects. 
It would have been further prima facie obvious to have detected infection in any of these at risk subjects as in Warny, in order to prevent and/or treat relapsing infection (see since Eisenberg teach C. diff as a preventable infection).

Claims 17, 19, 20 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Leav et al. in view of Warny, Gosselin et al., Wengler et al., Amano et al. and Lakner et al., as applies to claim 16 above, and further in view of McCollum et al., Detection, Treatment, and Prevention of Clostridium difficile infection, Clinical Gastroenterology and Hepatology, 10, (2012), p. 581-592.	
The combination of Leav, Warny, Gosselin, Wengler, Amano et al. and Lakner et al. teach a method substantially as claimed; however, the cited prior art fails to further teach treating the patient that has increased risk of developing or re-developing C. diff by any of administering antibiotic therapy, isolating to avoid infection, postponing immunosuppressant treatment, administering immunotherapy, or vaccinating the patient. 
McCollum et al. teach that C. diff infection is recognized as a more common, aggressive nosocomial infection (abstract). Further the reference suggests vaccines and monoclonal antibody therapeutics as suitable potential preventative and therapeutic modalities for C. diff infection (see page 583, col. 2, para 3; page 587, col.).
It would have been further prima facie obvious to one of ordinary skill to have further performed a step of applying preventative treatment to those determined to be at risk by the method as taught by the cited prior art, and further to have treated the patient indicated to be at high risk with preventative measures such as vaccine or immunotherapy (as taught by McCollum), as an obvious matter to try and prevent future infection. Further one would have a reasonable expectation of success because McCullom specifically suggest these are two modalities of potential prevention (further one would be motivated to try the suggested preventative measures considering the aggressiveness of the infection). One of ordinary skill would also have an expectation of success considering Leav and Warny suggest that elevated immune response to the toxins indicates protective status from relapse.
Regarding claim 33, see as indicated previously above (same reasoning as applied above applies presently), for the reasons as indicated, it would have been further obvious to have performed the method and detected the IgA in those at risk, namely in order to be able to treat/prevent infection those indicated to be at risk (those as in Warny).

Claims 17, 21 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Leav et al. in view of Warny, Gosselin et al., Wengler et al., Amano et al. and Lakner et al., as applies to claim 16 above, and further in view of Centers for Disease Control and Prevention. II. Fundamental Elements Needed to Prevent Transmission of Infectious Agents in Healthcare Settings. (2007) https://www.cdc.gov/infectioncontrol/guidelines/isolation/prevention.html. Accessed 6/25/2020.
The combination of Leav, Warny, Gosselin, Wengler, Amano et al. and Lakner et al. teach a method substantially as claimed; however, the cited prior art fails to further teach treating the patient that has increased risk of developing or re-developing C. diff by any of administering antibiotic therapy, isolating to avoid infection, postponing immunosuppressant treatment, administering immunotherapy, or vaccinating the patient.
The CDC guidelines (2007) teach single patient rooms (isolation) are preferable when concerns when there are concerns about transmission of an infectious agent (see page 6, II.G.1. para 1). See for example at para 2 of this section, the CDC guidelines teach single patient room (isolation) is beneficial in instances for example, when a patient is immunosuppressed and at risk of acquisition of infections.
It would have been further prima facie obvious to one having ordinary skill to have isolated a patient considered to be at high risk of C. diff infection, considering it was known in the art that single patient rooms (isolation) are preferable when there is a concern for a patient regarding a transmissible infection (see CDC guidelines 2007). The ordinarily skilled artisan would have a reasonable expectation of success considering this type of isolation was considered preventative for those at risk of infections.
Regarding claim 33, see as indicated previously above (same reasoning as applied above applies presently), for the reasons as indicated, it would have been further obvious to have performed the method and detected the IgA in those at risk, namely in order to be able to treat/prevent infection those indicated to be at risk (those as in Warny).

Response to Arguments
Applicant's arguments filed 01/26/2022 have been fully considered but they are not persuasive for the following reasons.
Regarding remarks at page 6, the previous objection of claim 17 is withdrawn in response to Applicant’s amendments to the claims, as indicated above.
Similarly, the previous rejection of claims under 35 U.S.C. 112(d) is withdrawn in response to Applicant’s amendments to the claims.
Regarding the rejection of claim 16 under 35 U.S.C. 101, at remarks page 7 Applicant argues claim 16 is directed to patent eligible subject matter because the claim satisfies step 2A, prong 2 and step 2B. Applicant argues the claim allows targeted treatment of those patients who are at risk for developing C. difficile infection in order to provide more effective treatment, with lower treatment failure rates (citing the originally filed specification at pages 2-3, and 6). However, in response, as indicated previously treatment limitations (such that would be sufficient to satisfy step 2A prong 2) are not recited at claim 16.
Applicant further remarks on this response to arguments (page 6-7), see arguing the office action previously responded by indicating that this improvement as argued is not commensurate in scope with the claims because claim 16 does not recite a treatment step. Applicant argues there is no requirement that the claim recite the improvement, only that the claim must reflect the improvement, Applicant citing the 2019 updated guidelines (page 7). 
However, in response it is emphasized that the citation of Applicant indicates “…if the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement. That is, the claim includes the components or steps of the invention that provide the improvement described in the specification”. Applicant is arguing the improvement is in providing a more effective treatment, however, as indicated no treatment limitations are recited at the claim. The guidance indicates the claim must include the components or steps that provide the improvement. Applicant’s claim does not satisfy these requirements. Applicant’s arguments page 7 following the citation of the guidance, that the recited steps provide/reflect the improvement are not persuasive because the claimed steps lack any sufficient treatment steps. Further, regarding limitations considered to be an improvement to technology for a technical field, see MPEP 2106.05(a)(II).
Applicant also argues, remarks page 7, that claim 16 satisfies step 2B because the claim recites significantly more than the judicial exception(s), specifically arguing the office has no established it would have been obvious, let alone widely prevalent or in common use in the relevant industry. However, in response it is noted that rejections under 35 U.S.C. 101 and 35 U.S.C. 103 stand independent of one another. For the reasons as set forth in the pending grounds of rejection above, the claimed limitations fail to amount to significantly more than the judicial exception(s).
Regarding the rejection of claims under 35 U.S.C. 103, at remarks pages 8-11, Applicant argues the office action does not directly address claim 15, but rather focuses on steps recited at the dependent claims. However, this is not persuasive, see the prior art rejection as set forth in detail above, all of the limitations of independent claim 15 (and subsequently also dependent claim 16, which requires all the limitations of claim 15) are addressed by the combination of the cited art as indicated in detail above (see the first analyses set forth under 35 U.S.C. 103).
Applicant argues (remarks pages 7-10) each of the references individually. Applicant argues that Leav’s teachings are not relevant to the immunoassay recited at claim 15 because Leav is teaching detection in serum samples (serum antibody assay) and because Leave is not concerned with the presence of IgA in stool samples. Further Applicant argues Leave does not provide information as to whether the assay was performed with acidic pretreatment, and argues Leave only investigates stool samples for the presence of C. difficile toxins. At page 8, Applicant argues that Gosselin’s teachings are irrelevant, asserting the reference has nothing to do with the technical field of immunoassay methods for measuring/detecting antibodies present in stool, or acid pretreatment of stool samples. Regarding Warny, Wrengler and Amano, Applicant argues (page 10) that Warny does not teach an immunoassay method to measure IgA directed against toxin A and not toxin B comprising an acidic pretreatment. Further Applicant argues that Wrengler (remarks page 10) teaches addition of Tris-KCl at pH 8.5 to neutralize the acids (i.e., adds a neutralizing solution). At page 10 Applicant also argues Amano is not teaching a stool sample. 
In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). It is maintained that it is the combination of the cited references together which establishes a prima facie case of obviousness presently. Further, although Wengler does add reagent with the intention of neutralizing, see the analyses as provided above, it would have been obvious due to the additional motivation as provided in Amano to perform the pre-treatment technique of Amano, namely to have performed the initial binding in the acid reaction mixture without a subsequent step of adding a neutralizing solution, for the advantages as taught by Amano. Although the prior art recognized the ability to add a neutralizing solution as in Wrengler, the prior art also recognized there was no need to add neutralizing solution, particularly when other reagents (which also coincidentally have neutral pH are subsequently added (see for example as shown in Amano). 
See as discussed in detail above in the rejection, while Applicant’s claim does recite no “neutralizing solution” is added as part of the method steps, in reference to Applicant’s specification and examples this limitation does not exclude the addition of other reagents also having neutral pH (for example other buffers or reagents in buffers, whose purpose is not considered to be specifically for the intention of neutralizing pH, see Applicant’s examples and specification, particularly at Example 2 and also page 10, discussed in detail previously and above in the pending grounds of rejection). Based on the prior art of record, acid pretreatment and further conducting an initial binding step under acidic conditions, is not novel or unobvious (particularly with respect to analyte that is IgA or samples that are stool samples).
Applicant further argues (remarks pages 10-11) none of the references teach the importance of the duration of the acid pre-treatment. Applicant asserts that the duration was determined to be the optimum duration in accordance with the denaturation kinetics of both IgA antibody and C. difficile toxin B, at pH specifically between 1.5 and 3. However, this is not persuasive because it is maintained for the reasons of record that it would have been obvious based on the prior art of record to have determined the duration through routine optimization of experimental conditions. Duration, based on the prior art, is a result effective variable. Such optimization is well within the skill level of the ordinary artisan. As such, remarks pages 10-11 are not persuasive. 
Applicant further indicates newly recited claims (remarks page 12, referring to claims 38 and 39). However, these claims are rejected as indicated in the grounds of rejection pending above. 
For all of these reasons, Applicant’s remarks are not persuasive and the claims are rejected as indicated in detail above. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN J MARCSISIN whose telephone number is (571)272-6001. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLEN J MARCSISIN/Primary Examiner, Art Unit 1641